Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 1 of 43 Page ID #:324




   1   HARVINDER S. ANAND (SBN 243913)
       ANAND LAW GROUP, P.C.
   2   790 E. Colorado Boulevard, Suite 900
       Pasadena, California 91101
   3   Phone: (626) 239-7250
   4
       Fax: (626) 239-7150
       Email: harv@anandlawgroup.com
   5
       Attorneys for Plaintiff
   6   Samick Music Corp., dba “Health Mate”
   7
   8                       UNITED STATES DISTRICT COURT
   9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11    SAMICK MUSIC CORP.,                    Case No. 8:20-cv-00395 GW (JDEx)
        dba “HEALTH MATE,”
  12                                           DECLARATION OF COREY SMEE
  13                                           IN SUPPORT OF PLAINTIFF’S
                    Plaintiff,                 EX PARTE APPLICATION FOR
  14                                           ISSUANCE OF TEMPORARY
              v.                               RESTRAINING ORDER AND
  15                                           ORDER TO SHOW CAUSE RE:
                                               PRELIMINARY INJUNCTION
  16    GARRETT GORDON, an individual;
        NAOMI MASON, a.k.a. “KALI
  17    MASON,” an individual;         Action Filed: February 26, 2020
  18    and DOES 1-25, inclusive,

  19
                    Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28                                        -1-

                     DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
        EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                          TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 2 of 43 Page ID #:325




   1                         DECLARATION OF COREY SMEE
   2         I, COREY SMEE, declare as follows:
   3         1.     I write this declaration in support of the Ex Parte Application for
   4   Issuance of Temporary Restraining Order and Order to Show Cause Re:
   5   Preliminary Injunction, filed by Samick Music Corp., doing business as “Health
   6   Mate” (“Health Mate” or “Samick”).
   7         2.     I make this declaration based on my personal knowledge, except as
   8   indicated upon information and belief, which I believe to be true. If called to
   9   testify as a witness, I could and would testify competently to the facts stated
  10   herein.
  11         3.     I have been employed by Samick and PLH Products, Inc. (“PLH”)
  12   (discussed in paragraph 4) for approximately six years. I currently hold the
  13   position of Supervisor. My responsibilities include Sales, Customer Service, and
  14   Marketing. Through my experience with Health Mate, I know the information
  15   contained in this declaration.
  16   A.    Health Mate’s History, Business and Valuable Intellectual Property.
  17         4.     Samick is a California corporation. It has offices at 6655 Knott
  18   Avenue, Buena Park, CA 90620, and in Gallatin, Tennessee. In October 2018,
  19   Samick acquired the assets of PLH, including its business operations, the right to
  20   use the “Health Mate” trade name, the trademarks that are at issue in this case, and
  21   all the goodwill associated with PLH’s business and trademarks. PLH, which was
  22   founded in 1979, had used the trade name “Health Mate” extensively and had used
  23   the HEALTH MATE trademarks since March 1993. All references to Health
  24   Mate’s history, its business operations, its goodwill, and its ownership and use of
  25   the HEALTH MATE trademarks include PLH’s history, business operations, and
  26   goodwill, and PLH’s ownership and use of those trademarks, which were acquired
  27   and inherited by Samick. I have worked in Samick’s and PLH’s Buena Park office
  28                                             -2-

                     DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
        EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                          TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 3 of 43 Page ID #:326




   1   since being hired.
   2         5.     Samick manufactures and sells infra-red saunas to consumers
   3   throughout the United States, Europe, and Asia.
   4         6.     Health Mate has been selling various types of saunas since 1979,
   5   making it a leader in the sauna industry. Health Mate also has been either
   6   providing replacement parts to customers under warranty or selling replacement
   7   parts for its saunas since 1979.
   8         7.     As a company that depends both upon the quality of its products and
   9   the reliability of its brand, Health Mate has incurred costs to secure and protect its
  10   intellectual property interests.
  11         8.     Among other efforts, Health Mate has filed federal trademark
  12   applications to protect both the “HEALTH MATE” trademark and logo in
  13   connection with the marketing and sale of saunas and other sauna-related products.
  14   Plaintiff owns the following live federal trademarks, which are registered with the
  15   United States Patent and Trademark Office (“USPTO”):
  16
  17    Mark                              Word/Design USPTO Reg.              Services
  18                                      Mark            No. & Date
  19                                      “HEALTH         No: 2167332         Class 11:
                                          MATE”           Date: 6/23/1998     Saunas,
  20                                                                          namely, infra-
  21                                                                          red sauna,
                                                                              steam sauna,
  22                                                                          and dry sauna
  23                                                                          for heating
                                                                              purposes.
  24
  25    TYPED DRAWING                     “HEALTH         No: 2167330         Class 11:
                                                                              Saunas,
  26                                      MATE”           Date: 6/23/1998
                                                                              namely, infra-
  27                                                                          red sauna,

  28                                             -3-

                     DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
        EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                          TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 4 of 43 Page ID #:327




   1    Mark                         Word/Design USPTO Reg.          Services
   2                                 Mark          No. & Date
   3                                                                 steam sauna,
                                                                     and dry sauna
   4                                                                 for heating
                                                                     purposes.
   5
   6                                 DESIGN        No: 5745071       Class 11:
   7                                 ONLY          Date: 5/17/2019   Saunas; infra-
                                                                     red saunas;
   8                                                                 dry saunas for
                                                                     heating
   9                                                                 purposes.
  10
  11
                                     DESIGN        No: 5980703       Class 11:
  12                                                                 Saunas; infra-
                                     PLUS          Date: 2/11/2020
  13                                                                 red saunas;
                                     “HEALTH                         dry saunas for
  14                                                                 heating
                                     MATE”                           purposes.
  15
  16                                                                 Class 24:
  17                                                                 Towels; bath
                                                                     towels; towels
  18                                                                 for use in
                                                                     saunas.
  19
  20                                                                 Class 25:
  21                                                                 Robes;
                                                                     clothing,
  22                                                                 namely, bath
                                                                     robes for use
  23                                                                 in saunas.
  24
  25
  26
  27
  28                                        -4-

                     DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
        EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                          TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 5 of 43 Page ID #:328




   1         9.      True and correct printouts of the four active registrations set forth in
   2   the above table, from the USPTO’s website, are attached hereto as Exhibits 1-4
   3   (collectively, “HEALTH MATE Trademarks” or “Trademarks”).
   4         10.     In various forms, Health Mate has been using the distinctive
   5   “HEALTH MATE” Trademark in the sauna industry since March 1993, i.e. for
   6   almost 27 years.
   7         11.     Plaintiff also has been using the following distinctive “HEALTH
   8   MATE” logo (the “HEALTH MATE Logo” or “Logo”) in the sauna industry since
   9   March 2015:
  10
  11                                 HEALTH MATE Logo
  12
  13
  14
  15
  16
  17
  18
  19         12.     The HEALTH MATE Logo consists of the HEALTH MATE
  20   Trademark (i.e., the words “HEALTH MATE”) and “a lachrymiform shape
  21   trisected by two asymmetrical vertical swirls.” (See Exh. 3.) Plaintiff has used a
  22   distinctive red color with the HEALTH MATE Logo since March 2015.
  23         13.     The HEALTH MATE Trademark and HEALTH MATE Logo are
  24   strong and distinctive when used in connection with the marketing and sale of
  25   saunas and sauna-related products, such as towels and robes for use with saunas
  26   and foot saunas.
  27   ///
  28                                              -5-

                     DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
        EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                          TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 6 of 43 Page ID #:329




   1         14.    As a result of Plaintiff’s exclusive and substantial use of the HEALTH
   2   MATE Trademarks for almost 27 years and its exclusive and substantial use of the
   3   Logo for approximately five years, both the Trademark and Logo have come to
   4   uniquely distinguish Health Mate’s products from those offered by its competitors.
   5         15.    In addition to using the trade name “Health Mate,” Plaintiff also uses
   6   the trade names “Health Mate Sauna” and “Health Mate Wellness” in connection
   7   with the sale of its products. The relevant public has come to exclusively associate
   8   these trade names with Plaintiff’s saunas and sauna replacement parts.
   9         16.    Health Mate’s employees include the HEALTH MATE Logo in the
  10   signature line of their emails, including in communications with customers to help
  11   recipients associate the sender with Health Mate and the HEALTH MATE Logo,
  12   and to continue to strengthen and reinforce the Health Mate brand and HEALTH
  13   MATE Logo.
  14         17.    Plaintiff has spent substantial sums to advertise and promote the
  15   HEALTH MATE Trademarks and Logo. For instance, Plaintiff prominently
  16   displays the Logo and provides information about its products on the Internet via
  17   official websites located at www.healthmatesauna.com and
  18   www.healthmatewellness.com.
  19         18.    Each press release issued by Health Mate is released with its Logo
  20   displayed across the newswire. The Logo is also prominently displayed (in
  21   different colors) on Health Mate’s LinkedIn page and also generally displayed on
  22   other social media sites used by the public to associate Health Mate with the
  23   products it offers.
  24         19.    Plaintiff spends substantial sums each year to market its products
  25   under the HEALTH MATE Logo, including:
  26                a.       Advertising at industry events each year, including the
  27   Consumer Electronics Show in Las Vegas. At each such event, Health Mate
  28                                              -6-

                     DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
        EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                          TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 7 of 43 Page ID #:330




   1   prominently displays its Logo, distributes marketing materials bearing the Logo,
   2   and employees in attendance wear lapel pins depicting the Logo.
   3                b.    Advertising in publications using the HEALTH MATE Logo to
   4   create awareness about its product offering. The creative element of the
   5   advertisement centers around the Logo, using it as the recognizable element of
   6   Health Mate’s brand.
   7                c.    Health Mate’s marketing mix also includes mailing
   8   informational brochures and product catalogues to individual households to help
   9   promote its brand. Such marketing materials prominently display the Logo.
  10                d.    Health Mate uses its Logo to promote the brand through
  11   branded apparel, branded supplies, and branded technology accessories.
  12                e.    The Logo also is the symbol displayed to promote the Health
  13   Mate business and personal application available in the Google Play Store. In this
  14   instance, the Logo is the main way the public can identify the app is associated
  15   with Health Mate. The app has been a way for Health Mate to attract new
  16   customers to use its products.
  17                f.    The Logo is also prominently displayed on the log-in pages of
  18   Health Mate’s online systems for its customers. In these instances, the Logo is
  19   displayed to assure clients that they are accessing company-maintained technology.
  20                g.    Health Mate generates invoices with the Logo prominently
  21   featured on the top and it ships products with the Logo featured on the label. In
  22   these instances, the Logo serves to associate the contents of the invoice and
  23   mailing with Health Mate and has been the main way one would associate all
  24   communications with Health Mate.
  25         20.    Health Mate has also used the Logo in recruiting efforts to attract new
  26   talent to the company. The Logo is prominently displayed on Health Mate’s job
  27   application platform to help prospective employees identify with the brand.
  28                                            -7-

                     DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
        EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                          TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 8 of 43 Page ID #:331




   1           21.   Over the years, Plaintiff has expended substantial amounts of time,
   2   effort and money to ensure that the relevant public associates the HEALTH MATE
   3   Trademarks and the HEALTH MATE Logo with its products. As a result, the
   4   Health Mate trade name, the HEALTH MATE Trademarks, and the HEALTH
   5   MATE Logo have achieved a reputation for excellence in the sauna industry.
   6           22.   Plaintiff enjoys substantial demand and goodwill for the products it
   7   markets and sells under the HEALTH MATE Trademarks and Logo, which have
   8   enjoyed widespread success. Accordingly, the Trademarks and Logo are
   9   significant assets of Plaintiff’s business.
  10           23.   The relevant public has come to exclusively associate the HEALTH
  11   MATE Trademarks and HEALTH MATE Logo with saunas and sauna-related
  12   products that originate from Plaintiff.
  13   B.      Defendant Gordon Threatened to Harm Health Mate in July 2019,
  14           Immediately After the Company Terminated Him.
  15           24.   Defendant Garret Gordon (“Defendant Gordon” or “Gordon”) was in
  16   independent contractor of Health Mate for approximately five years prior to July
  17   2019.1 Defendant Gordon provided marketing, website support, and customer
  18   support services to Health Mate. Defendant Gordon worked out of Health Mate’s
  19   office in Buena Park, California approximately one-to-two times per month.
  20   Beginning in 2017, I supervised Defendant Gordon while he worked with Health
  21   Mate.
  22           25.   With the authorization of Health Mate, Defendant Gordon sold
  23   replacement parts to customers who owned Health Mate saunas that were no
  24   longer under product warranty. Defendant Gordon purchased the Health Mate-
  25   certified replacement parts directly from Health Mate and he was authorized to
  26   1
          Defendant Gordon was an independent contractor of PLH until Samick
  27   acquired PLH’s assets.

  28                                                 -8-

                        DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
           EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                             TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 9 of 43 Page ID #:332




   1   resell those parts to Health Mate’s customers under the supervision of Health Mate.
   2         26.    Defendant Naomi Mason, who uses the name “Kali Mason”
   3   (“Defendant Mason” or “Mason”), worked with and for Defendant Gordon while
   4   Defendant Gordon provided services to Health Mate. Defendant Gordon
   5   compensated Defendant Mason directly. Health Mate did not ever make any
   6   payment to Defendant Mason for services she provided to Defendant Gordon.
   7         27.    In July 2019, Health Mate decided to have its own employees perform
   8   the functions that Defendant Gordon had been performing as a consultant.
   9         28.    On July 20, 2019, Andrew You, Health Mate’s Chief Operating
  10   Officer, called Defendant Gordon to inform him that all of his services to Health
  11   Mate were terminated effective immediately. I was present with Mr. You when he
  12   called Gordon.
  13         29.    Mr. You read a termination letter to Defendant Gordon. Attached
  14   hereto as Exhibit 5 is a true and correct copy of the termination letter.
  15         30.    During the telephone call on July 20, 2019, Mr. You asked Defendant
  16   Gordon to return all access information for any and all accounts Defendant Gordon
  17   had created for Health Mate, Health Mate Sauna or Health Mate Wellness.
  18   Defendant Gordon never complied with this request.
  19         31.    When Defendant Gordon learned that Health Mate no longer required
  20   his services, Defendant Gordon responded by threatening Health Mate. He stated:
  21                a.     “I’m gonna turn everything the fuck off.”
  22                b.     “How about that?”
  23                c.     “And how about this too?”
  24                d.     “I’m gonna take down fucking Health Mate to the bones.”
  25                e.     “You realize how much keys [a manager under prior ownership
  26   of the company] gave me to the company? Do you understand?”
  27   ///
  28                                             -9-

                     DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
        EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                          TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 10 of 43 Page ID #:333




    1                f.      “Does fucking Samick understand?”
    2                g.      “You guys understand?” “You guys understand?”
    3                h.      “You don’t understand?” “Ok.”
    4                i.      “Give me a week and let’s see what fucking happens.”
    5         32.    Defendant Gordon hung up the phone on Mr. You after making the
    6   foregoing threats.
    7         33.    Abe Lee, whom I supervise, sent Defendant Gordon a confirmatory
    8   termination letter after the July 20, 2019 telephone call. (Exh. 5.) Although the
    9   letter was sent to Defendant Gordon at the home address he had provided to Health
   10   Mate, it was returned undeliverable.
   11         34.    While he was a consultant, Defendant Gordon controlled access
   12   information for, among other things, Health Mate’s official websites (located at
   13   www.healthmatesauna.com and www.healthmatewellness.com). Defendant
   14   Gordon also had access to Health Mate’s landline telephone accounts as an
   15   authorized user. Despite Mr. You’s request on July 20, 2019, Defendant Gordon
   16   did not return access information for Plaintiff’s official websites. Rather, Plaintiff
   17   itself gained access to the websites by contacting third parties and proving that the
   18   accounts in fact belonged to Plaintiff. Plaintiff also transferred its landline
   19   telephone accounts to a new service provider so that Defendant Gordon no longer
   20   would have access to them. The previous provider would not remove Gordon from
   21   the accounts without his assent.
   22   C.    Defendants Made Good on Gordon’s Threats.
   23         35.    Since Defendant Gordon threatened Health Mate, it has experienced
   24   numerous problems. Defendants have (a) stolen Health Mate’s Trademarks, trade
   25   name, corporate name, and trade dress (i.e., its packaging) and misappropriated
   26   Health Mate’s business, including through the unauthorized sale of saunas and
   27   sauna parts under Health Mate’s trade and corporate names; (b) misappropriated
   28                                             -10-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 11 of 43 Page ID #:334




    1   and used trade secret information in Plaintiff’s proprietary customer database to
    2   sell saunas under Health Mate’s trade and corporate names; (c) initiated three
    3   attacks on Health Mate’s official website; and (d) executed a coordinated a public
    4   campaign against Health Mate through the dissemination of false online negative
    5   reviews, with the dual goals of harming Health Mate’s reputation while
    6   simultaneously causing Health Mate customers to purchase products directly from
    7   Defendants.
    8   D.    Defendants Gordon and Mason Have Committed Trademark
    9         Infringement and Misappropriated Health Mate’s Business.
   10         1.      Defendants’ Misappropriation of Health Mate’s Trade Secrets.
   11         36.     While serving as a consultant for Health Mate, Defendant Gordon
   12   acquired and set up Pipedrive, a comprehensive customer relationship management
   13   software. Health Mate used Pipedrive as its database for managing contacts with
   14   customers who required service, including customers who purchased replacement
   15   parts or received parts under warranty. Defendants Gordon and Mason had full
   16   access to Pipedrive while they worked with Health Mate.
   17         37.     Pipedrive included, among other information, Health Mate’s
   18   confidential customer names, addresses, telephone numbers, email addresses, and
   19   order histories for sauna replacement parts. At the time Defendant Gordon was
   20   terminated, Pipedrive included information for approximately two years of Health
   21   Mate’s sales and for approximately 6,500 customers.
   22         38.     The information in Pipedrive, which was password protected at all
   23   times, was and remains confidential and sensitive and constitutes Health Mate’s
   24   trade secrets. It has not been disclosed publicly. Other than Health Mate
   25   employees, only Defendant Gordon and Defendant Mason had access to
   26   information in Pipedrive.
   27   ///
   28                                           -11-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 12 of 43 Page ID #:335




    1         39.     Health Mate authorized Defendant Gordon and Defendant Mason to
    2   have access to its customer information in Pipedrive only while Defendant Gordon
    3   was a consultant for Health Mate.
    4         40.     While serving as a consultant, Health Mate informed Defendant
    5   Gordon he must maintain the confidentiality of information in Pipedrive.
    6   Defendants Gordon and Mason also understood and knew that they were permitted
    7   to have access to Health Mate’s information in Pipedrive only while they had a
    8   business relationship Health Mate.
    9         41.     Information in Pipedrive, including regarding Health Mate’s customer
   10   needs and preferences, has significant economic value because it allows anyone
   11   who otherwise would not have this information to gain a distinct advantage
   12   through familiarity with approximately 6,500 of Plaintiff’s customers in the sauna
   13   industry. Health Mate used extensive efforts and incurred expenses to develop its
   14   trade secret information.
   15         42.     On July 20, 2019, Health Mate notified Defendant Gordon that his
   16   services to Health Mate were terminated effective immediately. After receiving
   17   such notice, Defendants Gordon and Mason knew that Health Mate did not
   18   authorize Defendants to use any of Health Mate’s trade secrets, including its secret
   19   customer information in Pipedrive.
   20         43.     Despite Health Mate’s request, Defendant Gordon did not return all
   21   access information for any and all accounts Defendant Gordon had created for
   22   Health Mate, Health Mate Sauna or Health Mate Wellness, including for Pipedrive.
   23         44.     As of today, Defendants Gordon and Mason continue to retain all of
   24   the trade secrets stored in Pipedrive at the time of Defendant Gordon was
   25   terminated.
   26   ///
   27   ///
   28                                           -12-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 13 of 43 Page ID #:336




    1         2.     Defendants Have Used the Information in Pipedrive to Sell Saunas
    2                Under Health Mate’s Brand and Trade Name.
    3         45.    While serving as a consultant for Health Mate, Gordon registered the
    4   email address “healthmatesaunas@gmail.com” (“Infringing Email Address No.
    5   1”), which incorporates the HEALTH MATE Trademark and its trade name.
    6         46.    While serving as a consultant for Health Mate, Gordon also registered
    7   the email address “Healthmatesaunaoffical@gmail.com” (“Infringing Email
    8   Address No. 2”), which also incorporates the HEALTH MATE Trademark and its
    9   trade name, and purports to be Health Mate Sauna’s “official” email address.
   10         47.    After being terminated on July 20, 2019, Gordon and Mason also
   11   knew that Health Mate did not authorize Defendants to use the HEALTH MATE
   12   Trademark, Health Mate’s trade name or corporate name, or any variation of the
   13   foregoing, for any reason, including in Infringing Email Address 1 No. or
   14   Infringing Email Address No. 2.
   15         48.    Plaintiff has evidence that Defendants Gordon and Mason have
   16   engaged in unfair competition and illegally derived profits by misappropriating and
   17   using Health Mate’s trade secrets in Pipedrive and selling saunas to Health Mate’s
   18   customers under the false guise of being affiliated or associated with Health Mate.
   19         49.    For example, on November 18, 2019, Defendant Gordon made a sale
   20   in the amount of $3,995 by charging a customer’s Visa credit card account ending
   21   in 5513. The sale was made under the name “Health Mate Infrared Sauna” and/or
   22   “HM Corporate Sales.” “Garrett Gordon” was reported as the “Cashier” for the
   23   sale. As discussed below, Defendant Gordon used an email address incorporating
   24   Health Mate’s trade name (i.e., which is very similar to Infringing Email Address
   25   No. 1) to process the credit card transaction. (See Exh. 6.)
   26   ///
   27   ///
   28                                            -13-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 14 of 43 Page ID #:337




    1         50.    Between November 25, 2019 and February 2, 2020, Defendant
    2   Gordon made eight more credit card sales in this same way. Specifically, all of the
    3   sales were made under the name “Health Mate Infrared Sauna” and/or “HM
    4   Corporate Sales.” “Garrett Gordon” was reported as the “Cashier” for each sale
    5   and Defendant Gordon made each sale by using an email address very similar to
    6   Infringing Email Address No. 1. Defendant Gordon made the following eight
    7   additional sales:
    8                a.     On November 25, 2019, a sale in the amount of $895 by
    9   charging a Visa credit card account ending in 3827. (See Exh. 7.) A credit of
   10   $200 for this sale was issued on January 13, 2020. (See Exh. 8.)
   11                b.     On November 25, 2019, a second sale in the amount of $2,800
   12   by charging a Visa credit card account ending in 3434. (See Exh. 9.)
   13                c.     On November 25, 2019, a third sale in the amount of $3,695 by
   14   charging a Mastercard credit card account ending in 9300. (See Exh. 10.)
   15                d.     On November 25, 2019, a fourth sale in the amount of $3,695
   16   by charging a Discover credit card account ending in 6025. (See Exh. 11.)
   17                e.     On December 8, 2019, a sale in the amount of $3,895 by
   18   charging an American Express credit card account ending in 7170. (See Exh. 12.)
   19                f.     On December 9, 2019, a sale in the amount of $3,995 by
   20   charging a Discover credit card account ending in 8324. (See Exh. 13.)
   21                g.     On December 12, 2019, a sale in the amount of $3,895 by
   22   charging a Visa credit card account ending in 6955. (See Exh. 14.)
   23                h.     On February 2, 2020, a sale in the amount of $4,395 by
   24   charging a Visa credit card account ending in 0739. (See Exh. 37.)
   25         51.    I obtained all of the above-described credit card transaction
   26   information and credit card receipts through links in emails sent by Clover, a credit
   27   card processing company, to the following email address:
   28                                            -14-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 15 of 43 Page ID #:338




    1   “healthmatesauna@gmail.com.” Emails sent to that address were received by
    2   Jordan Jacob, a salesperson employed by Health Mate in Buena Park, California,
    3   and Mr. Jacob forwarded the emails to me. Mr. Jacob is permitted to use the
    4   foregoing email address while employed by Health Mate.
    5            52.   When Defendant Gordon processed the credit card transactions
    6   described in paragraphs 49 and 50, he had emails sent to
    7   “healthmatesauna@gmail.com” instead of “healthmatesaunas@gmail.com,” i.e.,
    8   Infringing Email Address No. 1. The email address to which the transaction
    9   receipts were sent omits the “s” after “healthmatesauna.” Mr. Jacob received the
   10   emails because Defendant Gordon apparently omitted the “s” in the email account
   11   he used to receive receipts of the credit card transactions he executed.
   12            53.   Attached hereto as Exhibits 6-14 and 37 are true and correct copies
   13   of the emails from Mr. Jacob (with attorney-client communications redacted) and
   14   the credit card transaction receipts that I printed by clicking on the links in the
   15   emails, for each of the nine sales and one credit described above.
   16            54.   Based on the high dollar amount of the above sales, eight of the
   17   transactions are strongly believed to involve the sale of a sauna and one (for $895
   18   on November 25, 2019) is believed to be for the sale of one or more replacement
   19   parts.
   20            55.   Each of the transaction receipts attached at Exhibits 6-14 and 37
   21   states the seller was “Health Mate Infrared Sauna” and/or “HM Corporate Sales.”
   22   Because Defendant Gordon sold saunas to customers under the Health Mate name,
   23   the buyers’ credit card statements also would reflect “Health Mate Infrared Sauna”
   24   or “HM Corporate Sales” as the merchant who sold the products they purchased.
   25   The email receipts were sent by Clover, a credit card processing company, and the
   26   same seller information reported in the emails would appear on the buyers’ credit
   27   card statements.
   28                                             -15-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 16 of 43 Page ID #:339




    1         56.    Based on Defendant Gordon’s unauthorized use of Health Mate’s
    2   trade name to sell saunas and parts to customers, it is apparent that after being
    3   terminated, Defendant Gordon made the sales described in Paragraphs 49 and 50
    4   by improperly using Health Mate’s trade secrets and customer information,
    5   including information stored in Pipedrive, to contact and solicit customers.
    6   Defendant Gordon would not have identified the seller as “Health Mate Infrared
    7   Sauna” and/or “HM Corporate Sales” in credit card transactions unless he had also
    8   previously identified himself to the customers as being affiliated or associated with
    9   Health Mate while trying to consummate the sales. In so doing, Defendant Gordon
   10   created the false and fraudulent impression to customers that Defendants have
   11   some affiliation or relationship with Health Mate.
   12         57.    Health Mate strongly suspects that Defendants have been using
   13   Infringing Email Address No. 1 and/or Infringing Email Address No. 2 to
   14   communicate with and solicit customers. Indeed, we are aware of two instances,
   15   after Gordon was terminated, of Defendant Mason contacting a former Health
   16   Mate customer to sell purported Health Mate replacement parts:
   17                a.     On August 28, 2019, Mason exchanged emails with a former
   18   Health Mate customer to sell a “power supply and or controller.” This contact
   19   occurred after Mason had sent an email to the customer on June 24, 2019 (while
   20   Gordon was a consultant for Health Mate) to advertise a “Health Mate 4th of July
   21   Special.” (See infra ¶ 74(a) & Exh. 21.) The customer ordered the foregoing parts
   22   from Defendants, but they did not deliver all the parts as promised. The customer
   23   then contacted Health Mate to complain, stating he believed he had purchased parts
   24   from Health Mate directly.
   25                b.     In August 2019, Mason solicited a second customer for the sale
   26   of Health Mate “replacement parts.” Once again, the customer ordered the parts,
   27   but Defendants did not deliver them as they had promised. And once again, the
   28                                            -16-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 17 of 43 Page ID #:340




    1   customer contacted us to complain and explained that he believed he had
    2   purchased parts from Health Mate directly. In an email to Health Mate, the
    3   customer explained: “In August [2019] I received an email from Kali asking me if
    4   I still needed the parts as she was offering them with a discount so the total was
    5   $380.00. At this point, our sauna control panel was becoming unusable, so I went
    6   ahead and ordered the parts. I received the below order confirmation from
    7   healthmate [sic].” (See infra ¶ 73(e) & Exh. 20 (quoted statement included in Oct.
    8   18, 2019 email from C.W. to Ms. Siglar).)
    9         58.    Based on the foregoing facts, Health Mate strongly suspects that
   10   Defendants have been soliciting Health Mate customers to purchase saunas as well
   11   as purported Health Mate replacement parts. We also strongly suspect that
   12   Defendants have been using Infringing Email Address No. 1 and/or Infringing
   13   Email Address No. 2 to communicate with and solicit customers because
   14   Defendants likely would send emails from an address that contains “Health Mate”
   15   in the name to make it appear to customers they are dealing with Health Mate
   16   directly, not someone unaffiliated with the company. This is the reason that
   17   Gordon started using Infringing Email Address No. 1 and Infringing Email
   18   Address No. 2 in the first place.
   19         59.    Defendants made additional sales of saunas in the same way as the
   20   sales set forth in paragraphs 49 and 50. In addition to the emails described above,
   21   Mr. Jacob received similar emails from Clover prior to November 18, 2019, which
   22   he deleted because he incorrectly believed those were sales made by Health Mate,
   23   not someone no longer affiliated with the company. In his November 18, 2019
   24   email to me (i.e., the first sale discussed above), Mr. Jacob sated, “I get these from
   25   time to time – if you click on Full Transaction Receipt – it says it’s from Garrett
   26   Gordon.” (See Exh. 6.)
   27
   28                                            -17-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 18 of 43 Page ID #:341




    1           3.    Defendants Also Used Health Mate’s Trademarks and Logo to Sell
    2                 Parts on a Competing Website.
    3           60.   Gordon owns and controls the domain “healthmateparts.com” (the
    4   “Infringing Domain”) and operates the website www.healthmateparts.com (the
    5   “Infringing Website”).2 Prior to terminating Defendant Gordon in July 2019,
    6   Health Mate authorized him to sell its company-certified replacement parts through
    7   its website located at www.healthmatesauna.com, not the Infringing Website.
    8           61.   After being terminated on July 20, 2019, Defendants Gordon and
    9   Mason knew that Health Mate did not authorize Defendants to use the HEALTH
   10   MATE Trademark, the HEALTH MATE Logo, the Health Mate trade name, or
   11   any variation of the foregoing, to sell any products, including through the
   12   Infringing Website.
   13           62.   Defendants nonetheless have (a) incorporated the HEALTH MATE
   14   Trademark and Health Mate trade name into the Infringing Domain and Infringing
   15   Website; (b) used and included the HEALTH MATE Trademark, Health Mate
   16   trade name, and the HEALTH MATE Logo in connection with the advertisement
   17   and sale of products, including through the Infringing Website; and (c) used and
   18   included the HEALTH MATE Trademark, Health Mate trade name, and the
   19   HEALTH MATE Logo on packaging of products they sold.
   20           63.   After being terminated, Defendants Gordon and Mason sold purported
   21   replacement parts for Health Mate products through the Infringing Website, which
   22   they actively operated through on or about October 18, 2019. I reviewed the
   23   content on the Infringing Website prior to October 18, 2019, when Defendant
   24   Gordon replaced the content with a single page stating the site is “Under
   25   Construction.”
   26
   27   2
              Gordon registered the Infringing Domain before being terminated.
   28                                            -18-

                         DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
            EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                              TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 19 of 43 Page ID #:342




    1         64.    Without Health Mate’s permission or authorization, Defendants
    2   modified Health Mate’s actual Trademark and used Health Mate’s trade name in
    3   advertising on the Infringing Website, as shown below:
    4
    5
    6
    7
    8         65.    The infringing trademark modified Health Mate’s genuine Trademark
    9   to add the words “Replacement Parts,” but otherwise used the protected Trademark
   10   (i.e., the word mark “HEALTH MATE”), including the same font and the same
   11   distinctive red color used in the Logo (the “Infringing Trademark”). Health Mate
   12   does not use “Replacement Parts” in conjunction with its Logo or in the sale of its
   13   company-certified replacement parts.
   14         66.    The Infringing Website’s homepage displayed an approximately 6-
   15   minute video in which Defendant Gordon made false and fraudulent statements
   16   about Health Mate. Among other false statements, Defendant Gordon represented
   17   in the video that he had manufactured an “upgraded” version of Health Mate’s
   18   power supply box and that Defendant Gordon’s parts were superior to Health
   19   Mate’s genuine replacement parts.
   20         67.    Defendant Gordon’s claim that he had manufactured superior
   21   replacement parts for Health Mate saunas is false. In truth and in fact, Defendant
   22   Gordon sold genuine Health Mate replacement parts through the Infringing
   23   Website to the same customers who otherwise would have purchase those products
   24   directly from Health Mate:
   25                a.    The purportedly “upgraded” power box in Defendant Gordon’s
   26   video appeared visually to be identical to Health Mate’s own power supply box in
   27   that the purported replacement box was the exact same color as Health Mate’s
   28                                           -19-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 20 of 43 Page ID #:343




    1   power supply box and the purported replacement box had the same green sticker
    2   from Health Mate’s factory and the same red cap included on every Health Mate
    3   power supply box.
    4                 b.    Prior to being terminated on July 20, 2019, Defendant Gordon
    5   purchased Health Mate-certified power supply boxes, which Defendant Gordon
    6   then was authorized to resell to customers. It appears that Defendants sold to
    7   Heath Mate customers who visited the Infringing Website the very same Mate-
    8   certified power supply boxes that Defendant Gordon had purchased from Health
    9   Mate.
   10                 c.    As set forth in paragraph 73(a) below, Defendants began selling
   11   products through the Infringing Website by no later than September 10, 2019.
   12   Defendant Gordon did not have sufficient time after his termination on July 20,
   13   2019, to manufacture a purportedly “upgraded” power box, which would have
   14   required finding a manufacturer and complying with countless laws and
   15   regulations in the United States governing the manufacture and distribution of
   16   products throughout the country.
   17                 d.    Defendant Gordon was passing off to customers the Health
   18   Mate-certified power supply boxes he purchased from Health Mate as “upgraded”
   19   parts that Defendant Gordon falsely claimed to have manufactured himself.
   20           68.   Defendant Gordon removed the false video from the Infringing
   21   Website when he replaced the content with the page stating the site is “Under
   22   Construction.” However, before the complaint was filed in this case, the same
   23   video continued to appear on You Tube and is available at:
   24   https://www.youtube.com/watch?v=bNDwdVOm2gI. The following false claim
   25   appeared below the video: “Health Mate Parts can upgrade your sauna with new
   26   parts and US based technical support. Don’t rely on poor service, call the experts
   27   at www.healthmateparts.com.” Gordon made the video “private” after the
   28                                           -20-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 21 of 43 Page ID #:344




    1   complaint was filed.
    2         69.    Accordingly, the harm to Health Mate from the false video and the
    3   Infringing Website is ongoing and continuous.
    4         4.     Defendants Misappropriated Health Mate’s Customers and Business.
    5         70.    Regardless of whether Defendant Gordon was selling Health Mate
    6   company-certified power supply boxes, users who encountered the Infringing
    7   Website were likely to believe incorrectly that it was affiliated with or is a part of
    8   Health Mate, or that Health Mate approved of or had a business relationship with
    9   the Infringing Website.
   10         71.    This confusion, mistake, and deception regarding the source of the
   11   Defendants’ products and regarding any perceived affiliation with Defendants
   12   resulted in Defendants diverting Health Mate’s customers; misappropriating Health
   13   Mate’s business; significantly harming Health Mate’s reputation, goodwill,
   14   Trademarks, and Logo; and diluting Health Mate’s Trademarks and Logo.
   15         72.    The harm to Health Mate was exacerbated significantly because
   16   Defendants did not deliver parts to numerous customers who ordered from
   17   Defendants, including but not limited customers who found Defendants through
   18   the Infringing Website. Defendants also did not respond to other customers’
   19   inquiries after they placed orders with Defendants.
   20         73.    Numerous customers called either me or Crystal Siglar, a customer
   21   service representative in Buena Park, California who reports to me, to complain
   22   about orders they placed with Defendants, including through the Infringing
   23   Website. Each customer would inform us of an order he/she had placed and
   24   inquire why it had not been fulfilled as promised. When we did not find the
   25   customer’s order in our records, the customer would send us the order confirmation
   26   they had received from Defendants. We informed each customer that Health Mate
   27   is not affiliated with Health Mate Parts. Each of the customers responded by
   28                                             -21-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 22 of 43 Page ID #:345




    1   informing us that they believed they were purchasing replacement parts directly
    2   through Health Mate. The following customers called either me or Ms. Siglar to
    3   complain about orders placed with Defendants through the Infringing Website:
    4               a.     On September 24, 2019, customer W.J. contacted us to
    5   complain about not receiving an order placed through the Infringing Website on
    6   September 10, 2019. (See Exh. 15.)
    7               b.     On September 24, 2019, customer D.F. contacted us to
    8   complain about Defendants not responding to inquiries about parts ordered through
    9   the Infringing Website on September 4, 2019. (See Exhs. 16 & 17.)
   10               c.     On October 9, 2019, customer G.E. contacted us to complain
   11   about not receiving an order placed through the Infringing Website on September
   12   5, 2019. (See Exh. 18.)
   13               d.     On October 16, 2019, customer J.H. contacted us to complain
   14   about not receiving an order placed through the Infringing Website on September
   15   18, 2019. (See Exh. 19.)
   16               e.     On October 18, 2019, customer C.W. contacted us to complain
   17   about not receiving an order placed through the Infringing Website on October 5,
   18   2019. (See Exh. 20.)
   19         74.   Other customers also called us to complain about products they
   20   purchased from Defendants, even though they had not ordered through the
   21   Infringing Website:
   22               a.     On December 3, 2019, customer R.B. contacted us to complain
   23   about not receiving all parts he had ordered from Defendant Mason on November
   24   13, 2019. Customer R.B. purchased the replacement parts for his Health Mate
   25   sauna in response to an email R.B. had received in or about June 2019 from
   26   Defendant Mason offering discounted Health Mate replacement parts. (See Exh.
   27   21.) Before making the sale to R.B. on November 13, 2019, Defendant Mason
   28                                          -22-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 23 of 43 Page ID #:346




    1   exchanged a text message with R.B. in which Defendant Mason identified herself
    2   as “Kali Health Mate” and listed her email address as
    3   “kali@healthmateparts.com.” (See Exh. 22.)
    4                 b.    On December 11, 2019, customer J.M. contacted us to
    5   complain about not receiving all parts he had ordered from Defendants Gordon and
    6   Mason on December 5, 2019. (See Exh. 23.)
    7                 c.    On January 2, 2020, customer C. Z. contacted Health Mate to
    8   complain about not receiving a part she had ordered from Defendants on December
    9   17, 2019. (See Exh. 24.)
   10           75.   The customers discussed above in paragraphs 73 and 743 told either
   11   me or Ms. Siglar that they believed that had purchased their replacement parts
   12   from Health Mate, not some unaffiliated company. For example, customer G.E.
   13   stated in email that he was “confuse[d] . . . whom I . . . paid [for] the power unit
   14   supply.” (See Exh. 18.) The customer believed he was dealing with Health Mate
   15   directly because he ordered from “Health Mate Parts.”
   16           76.   Similarly, customer C.W. stated he believed he was dealing with
   17   Health Mate because he “received [an] order confirmation from healthmate [sic],”
   18   which had actually been sent by Defendants for a sale initiated through the
   19   Infringing Website. (See Exh. 20.)
   20           77.   A third customer, C.Z., stated that she believed she had “[p]urchased
   21   through health mate directly.” (See Exh. 24.)
   22           78.   Indeed, several of the customers told me that they were “shocked” to
   23   learn that they had purchased products from a company not affiliated with Health
   24   Mate, when they were informed that “Health Mate Parts” has no connection with
   25   Health Mate. To rectify the problems Defendants created, Health Mate shipped
   26
        3
   27      Attached hereto as Exhibits 15-24 are true and correct redacted copies of
        emails we received from the customers discussed in paragraphs 73 and 74.
   28                                             -23-

                         DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
            EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                              TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 24 of 43 Page ID #:347




    1   products from Buena Park, California to some of the customers who complained
    2   about Defendants and assisted other customers who had installation issues with
    3   products purchased from Defendants.
    4         5.    Defendants Misappropriated Health Mate’s Trademark and Logo in
    5               Invoices.
    6         79.   Each of the customers described above also were misled into
    7   believing they were dealing directly with Health Mate because, in addition to the
    8   false impression and confusion created by the Infringing Website, Defendants took
    9   additional steps that caused customers to believe they were purchasing directly
   10   from Health Mate.
   11         80.   For example, Defendants used a counterfeited version of Health
   12   Mate’s Trademark and Logo and included Health Mate’s actual business address
   13   and actual customer service telephone number in invoices they sent to customers
   14   who placed orders through the Infringing Website. The top of Defendants’
   15   invoices included the following:
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25         81.   Except for adding the words “Replacement Parts” and using a filled-in
   26   red background, Defendants used Health Mate’s actual Logo:
   27   ///
   28                                           -24-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 25 of 43 Page ID #:348




    1                          HEALTH MATE’s Actual Logo
    2
    3
    4
    5
    6
    7
    8
    9
   10         82.    The red color used by Defendants in their logo (the “Counterfeit
   11   Mark” and “Counterfeit Logo”) is identical to the red color used by Health Mate in
   12   its actual Logo.
   13         83.    Customers also were deceived by Defendants because their invoices
   14   stated, “Thank you for being a loyal Health Mate Sauna customer,” even though
   15   Defendants were not authorized to use Health Mate’s trade name after they were
   16   terminated. True and correct copies of Defendants’ invoices to the customers
   17   described above (with their personal identification information redacted), which
   18   we received from the customers, are attached as Exhibits 25-29.
   19         84.    After being terminated on July 20, 2019, Defendants Gordon and
   20   Mason were not authorized to use the name “Health Mate Fulfillment,” which
   21   incorporated Health Mate’s trade name, or to use or modify the Logo in any way.
   22   Nor did Health Mate authorize Defendants to use or modify its Logo for any
   23   purpose, including in the invoices Defendants sent to customers who placed orders
   24   through the Infringing Website.
   25         85.    Furthermore, Health Mate did not authorize Defendant Gordon or
   26   Defendant Mason to use its business address or customer service telephone number
   27   for any reason whatsoever.
   28                                           -25-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 26 of 43 Page ID #:349




    1           6.    Defendants Purported to Use Health Mate’s Email Address in
    2                 Communications with Customers.
    3           86.   Defendants also misled customers by sending “confirmatory” emails
    4   to customers who placed orders through the Infringing Website or with Defendants
    5   directly. Defendants sent those emails purportedly from the email address “Health
    6   Mate Fulfillment <support@healthmatesauna.com>.”
    7           87.   True and correct copies of Defendants’ emails to the eight customers
    8   described above (with their personal identification information redacted) are
    9   attached as Exhibits 15-24.
   10           88.   One of Plaintiff’s official websites is located at
   11   www.healthmatesauna.com. Plaintiff controls all emails sent to or from email
   12   addresses associated with that domain, including the email address
   13   “support@healthmatesauna.com.”
   14           89.   Defendants’ emails to customers, purporting to be sent from the email
   15   address “support@healthmatesauna.com,” misled customers because (a) Plaintiff
   16   did not authorize Defendant Gordon, Defendant Mason, or anyone else to use any
   17   variation of Health Mate’s trade name, including “Health Mate Fulfillment,” to
   18   send emails to customers after July 20, 2019; and (b) Defendants had no authority
   19   to use or access the email address “support@healthmatesauna.com” after July 20,
   20   2019.
   21           90.   I asked Health Mate’s Information Technology (“IT”) Department to
   22   review records for the email address “support@healthmatesauna.com.” Health
   23   Mate’s IT Department determined that emails purportedly sent by Defendants after
   24   July 20, 2019 from the address “support@healthmatesauna.com” were in fact not
   25   sent from that email address.
   26           91.   Rather, Defendants must have sent emails from an unknown address
   27   but intentionally spoofed the “support@healthmatesauna.com” address to make
   28                                              -26-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 27 of 43 Page ID #:350




    1   customers believe they were buying products directly from Health Mate.
    2   “Spoofing” an email address means to display a false email address in the “from”
    3   field to disguise the true and correct sender of the email.
    4         92.    Defendants also included Health Mate’s business address and
    5   customer service telephone number in the “confirmatory” emails to customers,
    6   without Health Mate’s permission. (See Exhs. 15-24.)
    7         7.     Defendants Stole Health Mate’s Trade Dress.
    8         93.    To further mislead customers into believing the Infringing Website
    9   and Defendants were associated with Health Mate and that customers actually were
   10   purchasing products through Health Mate, Defendants also intentionally used the
   11   confusing and deceptive name “Health Mate Sauna Fulfillment” without
   12   authorization to make sales and distribute products. A true and correct redacted
   13   copy of Defendants’ shipping label to customer D.F., described above in paragraph
   14   73(b), is attached as Exhibit 30.
   15         8.     Health Mate Was Harmed Significantly by the Infringing Website.
   16         94.    Defendants and the Infringing Website exploited Health Mate’s
   17   goodwill and business reputation by attracting users through their unauthorized use
   18   of Health Mate’s trade name, Trademarks, and Logo and deceiving customers into
   19   believing they were dealing directly with Health Mate. The harm to Health has
   20   been compounded significantly by Defendants’ failure to deliver products as
   21   promised to numerous customers, who believed they were dealing directly with
   22   Health Mate. The customers then called us to complain.
   23         95.    The Infringing Website’s bare-bones layout and appearance diluted
   24   and tarnished Health Mate’s Trademarks by negatively associating Health Mate
   25   with a low-quality website whose purpose was to divert Health Mate’s business.
   26         96.    As noted above, I reviewed the content of the Infringing Website
   27   before October 18, 2019, including a video in which Defendant Gordon made
   28                                             -27-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 28 of 43 Page ID #:351




    1   numerous statements about Health Mate. Defendant Gordon also made other
    2   materially false and disparaging statements about Health Mate and its employees
    3   on the Infringing Website to bolster sales of purported replacement parts for Health
    4   Mate products.
    5         97.    For example, Defendant Gordon used the Infringing Website to tout
    6   himself as the “manufacturer [of] upgraded Health Mate parts, engineered by USA
    7   technicians” and to falsely inform the public that “Health Mate no longer has the
    8   ability to give you the technical support you need or deserve to fix your sauna.”
    9   These two statements were false because in truth and fact (a) as explained above,
   10   Defendants actually sold genuine Health Mate replacement parts that they passed
   11   off as purportedly superior parts; and (b) Health Mate possessed the ability to and
   12   in fact did provide technical support to customers who required repair of their
   13   saunas.
   14         98.    On or about October 18, 2019, I received a forwarded email that
   15   Defendant Gordon sent to senior management of Samick. Gordon apparently had
   16   learned that Health Mate intended to file suit against him for many of the acts
   17   described herein. Apparently realizing that the content on the Infringing Website
   18   was illegal, Defendant Gordon replaced all the false content with a single web page
   19   that states the site is “Under Construction.”
   20         99.    I thereafter authorized Health Mate’s attorneys to contact Defendants
   21   Gordon and Mason to engage in settlement discussions. Those discussions were
   22   not successful.
   23         100. The Infringing Website continues to display a single “Under
   24   Construction” page as of today. That bare-bones layout and appearance continue
   25   to dilute and tarnish Health Mate’s Trademarks by negatively associating Health
   26   Mate with a low-quality “website.”
   27   ///
   28                                            -28-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 29 of 43 Page ID #:352




    1         101. Notwithstanding the changes made to the Infringing Website,
    2   Defendants have continued to use the HEALTH MATE Trademarks and Logo and
    3   the Health Mate trade and corporate names without authorization, as shown by,
    4   among other things, Defendants’ sales to R.B. on November 13, 2019, their sale to
    5   J.M. on December 5, 2019, and their sale to C.Z. on December 17, 2019. (See
    6   supra ¶ 74.)
    7         102. Defendants also continue to make the same false statements about
    8   Health Mate in the You Tube video available at:
    9   https://www.youtube.com/watch?v=bNDwdVOm2gI.
   10   E.    Defendants Attacked Health Mate’s Website Three Times, Causing It to
   11         Crash on August 14, 2019.
   12         103. Defendant Gordon is strongly believed to have attacked one of Health
   13   Mate’s websites on three occasions in the weeks following his July 20, 2019
   14   threats against Health Mate.
   15         104. Within a few days of July 20, 2019, Plaintiff experienced the first
   16   attack on its website (which is believed to be a hacking attempt), located at
   17   www.healthmatesauna.com. This attack was unsuccessful.
   18         105. Plaintiff strongly suspects that on August 14, 2019, Defendant Gordon
   19   launched another attack on Health Mate’s website at www.healthmatesauna.com.
   20   The second attack caused Health Mate’s website to crash. None of Health Mate’s
   21   customers or prospective customers were able to access its website for
   22   approximately 12 hours.
   23         106. Websites Depot Inc., Plaintiff’s website operator on August 14, 2019,
   24   assigned three coders to work on restoring Health Mate’s hacked website,
   25   commencing work in the evening on August 14, 2019. The three coders modified
   26   the set-up of Health Mate’s website, so that Defendant Gordon would be unable to
   27   access it again. Websites Depot restored Health Mate’s website in the morning on
   28                                            -29-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 30 of 43 Page ID #:353




    1   August 15, 2019.
    2         107. Within a couple of weeks of August 15, 2019, Defendant Gordon is
    3   strongly suspected of again launching an attack on Health Mate’s website located
    4   at www.healthmatesauna.com. That attack also was unsuccessful.
    5         108. Plaintiff believes that Defendant Gordon was responsible for the three
    6   attacks on Health Mate’s website based on, inter alia, the following facts:
    7                a.    Prior to July 2019, Defendant Gordon was responsible for
    8   maintaining Health Mate’s website located at www.healthmatesauna.com.
    9   Defendant Gordon had created the website and he was responsible for ensuring
   10   that the website was active and operating properly.
   11                b.    Accordingly, Defendant Gordon possessed confidential
   12   information about the setup of the website, how it could be accessed, and its
   13   vulnerabilities. Defendant Gordon also was highly knowledgeably about
   14   technology, which was one of the reasons Defendant Gordon was responsible for
   15   creating and maintaining Health Mate’s website.
   16                c.    Defendant Gordon possessed both the technological ability and
   17   the confidential knowledge and information about Health Mate’s website to launch
   18   the three attacks Health Mate experienced.
   19                d.    Defendant Gordon attempted to intimidate Health Mate on July
   20   20, 2019 by reminding it, “You realize how much keys [a manager under prior
   21   ownership of the company] gave me to the company? Do you understand?”
   22   Defendant Gordon also threatened Health Mate, stating “I’m gonna turn everything
   23   the fuck off” and “Give me a week and let’s see what fucking happens,” a few days
   24   before the first website attack. The three attacks all occurred within the span of a
   25   few weeks of Defendant Gordon also threatening that he was “gonna take down
   26   fucking Health Mate to the bones.”
   27   ///
   28                                            -30-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 31 of 43 Page ID #:354




    1                e.    Prior to the first attack, Health Mate’s websites had not been
    2   targeted for hacking. Indeed, Health Mate had not previously experienced
    3   anything remotely like the three website attacks it experienced in the weeks after
    4   Defendant Gordon threatened Health Mate.
    5                f.    No other person had threatened Health Mate at any time prior to
    6   the three website attacks.
    7   F.    Defendant Gordon Threatened to Create an “Entire Campaign”
    8         Against Websites Depot.
    9         109. Defendant Gordon apparently believed— incorrectly—that Websites
   10   Depot, Health Mate’s website company, had played a role in Health Mate’s
   11   decision to terminate its relationship with Defendant Gordon.
   12         110. Accordingly, on August 8, 2019 Defendant Gordon also threatened
   13   Websites Depot by submitting the following “contact” form to Websites Depot
   14   through its own website (emphases added):
   15
   16            Unethical business destroys business. I found out everything you
   17            lied to Health Mate about to get me fired. Not only do I have email
                 proof of this but I plan on creating an entire campaign against
   18
                 you so other potential customers know what’s coming. All legal
   19            because it’s true. You fabricated nonsense. You will come clean
   20            with Health Mate or this process starts in 48 hours. You think you’re
                 smart? I’m smarter with more recourses [sic] . . . and I don’t lose!
   21            Your scam will be exposed! Try me. [Emphases added.]
   22
   23         111. The foregoing “contact” form was submitted by “Garett” with the
   24   email address “Gordon@teamvalorem.com,” which I know to be Defendant
   25   Gordon’s email address. Websites Depot did not respond to Defendant Gordon’s
   26   threat. A true and correct printout of Defendant Gordon’s “contact” form to
   27   Websites Depot, which was forwarded to me, is attached hereto as Exhibit 31.
   28                                           -31-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 32 of 43 Page ID #:355




    1   G.     Defendants Posted Numerous False Negative Reviews About Health
    2          Mate to Harm Its Reputation.
    3          112. Between July and October 2019, Defendants Gordon and Mason
    4   disseminated numerous false negative reviews about Health Mate.
    5          1.      Defendants Submitted a False Review on Yelp in the Name of a
    6                  Fictitious “Customer.”
    7          113. Defendants started their negative public campaign by posting a false
    8   “review” about Health Mate four days after Defendant Gordon threatened Health
    9   Mate. Plaintiff strongly suspects that on July 24, 2019, Defendants posted the
   10   following false “review” on Yelp under the name of purported customer “Francine
   11   F.”:
   12
                    It looks like Healthmate is VERY unstable now that they terminated
   13               the company that’s been helping me fix my sauna. I had great
                    confidence talking to Kali and Mark. Now I'm extremely concerned
   14
                    owing [sic] this product. For future repairs. Before [sic] Kali I
   15               couldn’t even get a replacement remote shipped to me. Sauna's
   16               break and if the company can’t keep a good efficient customer
                    service department they are doomed. Be very cautious with
   17               Healthmate. Truly, disappointed in their new owners? Or style of
   18               conducting business.
   19   A true and correct printout of the above submission is attached hereto as Exhibit
   20   32.
   21          114. The July 24, 2019 purported submission from “Francine F.” was false
   22   because:
   23                  a.    Health Mate maintains a database containing, among other
   24   things, the name and address of all customers who have purchased a Health Mate
   25   sauna. Health Mate’s database contains no customer matching the first name
   26   “Francine” and the last name initial “F.” Nor does Health Mate’s database contain
   27   any similar-named customer residing in “La Verne, CA,” as the submission claims.
   28                                            -32-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 33 of 43 Page ID #:356




    1                b.     The purported writer claims she “couldn’t even get a
    2   replacement remote shipped to” her. Health Mate keeps a log of all requests made
    3   by customers for replacement parts. Health Mate has no record of any customer
    4   named “Francine F”—or any other customer—requesting a “replacement remote”
    5   on or about July 24, 2019.
    6                c.     The absence of any record or evidence in Health Mate’s records
    7   of a customer named “Francine F.” in “La Verne, CA” or any record of the
    8   purported complaint posted in the Yelp submission establishes that no such
    9   customer actually exists.
   10         115. Defendants posted the July 24, 2019 submission on Yelp based on,
   11   inter alia, the following facts:
   12                a.     Defendant Gordon made unambiguous threats on July 20, 2019
   13   to harm Health Mate.
   14                b.     Defendant Gordon is strongly suspected of directing the three
   15   attacks on Health Mate’s website in the weeks following his threats.
   16                c.     Defendant Gordon threatened to “create[e]an entire campaign
   17   against” Websites Depot.
   18                d.     The absence of any record or evidence in Health Mate’s records
   19   of a customer named “Francine F.” in “La Verne, CA.”
   20                d.     Defendants fabricated the fictitious customer identity “Francine
   21   F.” and submitted the false “review” to harm Health Mate, as Defendant Gordon
   22   warned he would four days earlier.
   23                e.     In contrast, the submission makes a positive assertion about
   24   “Mark,” the name Defendant Gordon used when dealing with customers as a
   25   consultant for Health Mate, and “Kali,” who is Defendant Mason. The apparent
   26   purpose of the false July 24, 2019 submission was to disparage Health Mate and
   27   bolster the reputations of Defendant Gordon and Defendant Mason.
   28                                            -33-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 34 of 43 Page ID #:357




    1                   f.     To create the false impression that other legitimate customers
    2   agreed with “Francine F,” “Kasia G.” voted for the July 24, 2019 submission on
    3   Yelp. I know from working with Defendant Gordon that “Kasia G.” is Kasia
    4   Gordon, Defendant Gordon ’s wife.
    5           2.      Defendant Mason Submitted a False Review in Her Own Name on
    6                   October 2, 2019.
    7           116. On October 2, 2019, Defendant Mason posted the following “review”
    8   on Yelp:
    9
                     I have an older sauna that was sold with a lifetime warranty. Not
   10
                     only will they not honor it bit [sic] they cant [sic] even fix it. Their
   11                recourse of action was to sell me a new sauna at a "discounted price"
   12                which when I looked into it with other members of their sales team
                     was not a discount at all. Apparently, they are under new ownership
   13                and dont [sic] care about their existing clients. Only the newer
   14                clients. I am purchasing a new sauna with a company that actually
                     is ethical and accountable to their customers. Obviously Health
   15
                     Mate no longer feels they have to have either qualities. [sic] I do
   16                not want this company to contact me further as I do not trust their
   17
                     word. I just felt others should know that they will not be considered
                     [sic] new business after buy [sic] a sauna from them.
   18
   19   A true and correct printout of the above submission is attached hereto as Exhibit
   20   33.
   21           117. The October 2, 2019 submission from Defendant Mason was false
   22   because:
   23                   a.     Defendant Mason never contacted or spoke to any Health Mate
   24   representative about repairing a sauna she owns.
   25                   b.      Defendant Mason never contacted or spoke to any Health
   26   Mate representative to invoke a Health Mate product warranty for a sauna she
   27   owns.
   28                                                -34-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 35 of 43 Page ID #:358




    1                 c.     Health Mate never refused to honor a product warranty for a
    2   Health Mate sauna owned by Defendant Mason.
    3                 d.     Health Mate is in fact able to repair the saunas it sells.
    4                 e.     Health Mate never offered to sell Defendant Mason a new
    5   sauna, let alone a “discounted” sauna, in lieu of repairing a sauna she owns.
    6                 f.     The submission falsely alleges Health Mate is not an “ethical”
    7   company and that it is not “accountable” to customers.
    8         118. Apparently realizing that her October 2, 2019 submission was false,
    9   Defendant Mason deleted it by on or about October 3, 2019.
   10         119. Thereafter, Defendants reverted to their strategy of disseminating
   11   false statements about Health Mate on Yelp in the name of fictitious non-existent
   12   “customers.”
   13         3.      Defendants Submitted a False Review in the Name of Fictitious
   14                 “Debbie O.” on October 3, 2019.
   15         120. Plaintiff strongly suspects that on October 3, 2019, Defendants posted
   16   the following false “review” on Yelp under the name of purported customer
   17   “Debbi O.”:
   18
   19              I have an older sauna that came with a lifetime warranty. When it
                   stopped working I called to have it repaired like it says Health Mate
   20              is required to do in our warranty contract. Not only would they not
   21              honor the contract but told me they would sell me a sauna at a
                   discounted price. After talking with some of their sales people [sic]
   22
                   I found out it was not a discount at all. Apparently since coming
   23              under new ownership they no longer feel that they have to be
   24
                   accountable to their existing customers and it became clear that they
                   only care about selling new saunas. The ethical company this once
   25              was it is no longer. I have since purchased a new sauna from a
   26              company that actually believes in customer service and
                   accountability. It is sad that a corporation that used to be as good as
   27              this one has fallen so low as this.
   28                                              -35-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 36 of 43 Page ID #:359




    1   A true and correct printout of the above submission is attached hereto as Exhibit
    2   34.
    3         121. The October 3, 2019 purported submission from “Debbi O.” was false
    4   because:
    5                a.     Health Mate’s database contains no customer matching the first
    6   name “Debbie” and the last name initial “O.” Nor does Health Mate’s database
    7   contain any similar-named customer residing in “Thornton, CO,” as the submission
    8   claims.
    9                b.     Health Mate has no record of any customer named “Debbi O.”
   10   contacting the company on or about October 3, 2019.
   11                c.     The absence of any record or evidence in Health Mate’s records
   12   of a customer named “Debbi O.” in “Thornton, CO” or any record of the purported
   13   complaint posted in the Yelp submission establishes that no such customer exists.
   14                d.     No Health Mate representative has offered to sell a customer a
   15   new sauna at a discounted price in lieu of repairing the customer’s product under a
   16   valid unexpired warranty.
   17                e.     The submission falsely alleges Health Mate “is no longer” an
   18   “ethical” company and that it does not “believe[] in customer service and
   19   accountability.”
   20         122. Defendants posted the false October 3, 2019 submission on Yelp
   21   based on, inter alia, the following facts:
   22                a.     Defendant Gordon made unambiguous threats on July 20, 2019
   23   to harm Health Mate.
   24                b.     Defendant Gordon is strongly suspected of directing the three
   25   attacks on Health Mate’s website in the weeks following his threats.
   26                c.     On July 24, 2019, Defendants submitted the false negative
   27   review on Yelp under the fictitious name “Francine F.”
   28                                                -36-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 37 of 43 Page ID #:360




    1                d.    On October 2, 2019, Defendant Mason submitted the false
    2   negative review on Yelp under her own name. Knowing the submission was false,
    3   Defendant Mason subsequently deleted it.
    4                e.    The submission on October 3, 2019 under the fictitious name
    5   “Debbi O.” bears the following similarities to Defendant Mason’s October 2, 2019
    6   submission under her own name:
    7                      1.     Both submissions refer to an “older sauna” with a
    8   “lifetime warranty.”
    9                      2.     Both submissions falsely claim Health Mate refused to
   10   honor its product warranty.
   11                      3.     Both submissions falsely claim Health Mate offered to
   12   sell the customer a new sauna at a discounted price in lieu of repairing the product
   13   under the warranty, and that the purported offer price was “not a discount at all.”
   14                      4.     Both submissions falsely claim Health Mate cares only
   15   about its newer clients or customers.
   16                      5.     Both submissions falsely claim Health Mate is not an
   17   “ethical” company and that it is not “accountable” to customers.
   18                f.    The absence of any record or evidence in Health Mate’s records
   19   of a customer named “Debbi O.” in “Thornton, CO” or any record of the purported
   20   complaint posted in the Yelp submission establishes that no such customer exists.
   21                g.    Defendants fabricated the fictitious customer identity “Debbi
   22   O.” and submitted the false “review” to harm Health Mate.
   23                h.    To create the false impression that other legitimate customers
   24   agreed with “Debbie O,” “Kasia G.” voted for the October 3, 2019 submission on
   25   Yelp. “Kasia G.” is Kasia Gordon, Defendant Gordon’s wife.
   26         123. On or about October 11, 2019, Yelp removed the October 3, 2019
   27   submission, apparently because the submission was obviously false.
   28                                            -37-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 38 of 43 Page ID #:361




    1         4.      Defendants Submitted a False Review in the Name of Fictitious
    2                 “Renee R.” on October 7, 2019.
    3         124. Plaintiff strongly suspects that on October 7, 2019, Defendants posted
    4   the following false “review” on Yelp under the name of purported customer
    5   “Renee R.”:
    6
                   I couldn't believe the amount of ignorance and bigotry from this
    7
                   company. Crystal Siglar is the one who answers the phone. She
    8              told me that a tech would only talk to me after I filled out an online
    9              support form. She acted like a tech would call me per my request in
                   the support form. I did not receive a call from a tech. I got an email
   10              giving me a diagnosis that no one had talked to me about from the
   11              same woman who answered the phone and said she was not a tech!
                   Well come to find out, there is NO tech team. No one with the word
   12
                   "tech" anywhere near their professional title in this company. Not
   13              only did Crystal lie to me about having technicians, she is
   14
                   completely incompetent when it comes to saunas and how they
                   operate. When I asked about the tech support they had only a few
   15              months prior, she said that HealthMate is under new ownership and
   16              decided to go a different direction with this department! Who ever
                   owns this company has now lost my business and all my referrals I
   17              sent to HealthMate. Bad choice in recent changes!!!!!! I'm going
   18              with a company with more knowledgeable and competent
                   employees.
   19
   20   A true and correct printout of the above submission is attached hereto as Exhibit
   21   35.
   22         125. The October 7, 2019 purported submission from “Renee R.” was false
   23   because:
   24                 a.    Health Mate’s database contains no customer matching the first
   25   name “Renee” and the last name initial “R.” Nor does Health Mate’s database
   26   contain any similar-named customer residing in “Kingman, AZ,” as the submission
   27   claims.
   28                                             -38-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 39 of 43 Page ID #:362




    1                  b.   Health Mate has no record of any customer named “Renee R.”
    2   contacting the company on or about October 7, 2019.
    3                  c.   Health Mate Customer Service Representative Crystal Siglar
    4   did not, as the submission claims, speak to any customer named “Renee R.” on or
    5   about October 7, 2019.
    6                  d.   Accordingly, “Renee R.” in “Kingman, AZ” does not exist.
    7   Rather, Defendants fabricated the fictitious customer identity “Renee R.” and
    8   submitted the false “review.”
    9                  e.   The submission falsely alleges Health Mate is “ignoran[t]” and
   10   “bigot[ed].”
   11                  f.   Crystal Siglar did not tell any customer named “Renee R.” on
   12   or about October 7, 2019 that “a tech would only talk to [“Renee R.”] after [she]
   13   filled out an online support form.
   14                  g.   Health Mate did not send an email to any customer named
   15   “Renee R.” on or about October 7, 2019 “giving [“Renee R.”] a diagnosis” for a
   16   Health Mate sauna.
   17                  h.   The submission falsely alleges Health Mate does not have a
   18   “tech team,” that “Crystal [Siglar] lie[d] to [“Renee R.”], and that “Crystal [Siglar]
   19   is completely incompetent when it comes to saunas and how they operate.”
   20                  i.   The submission falsely alleges Health Mate’s employees are
   21   not “knowledgeable” or “competent.”
   22         126. Defendants posted the October 7, 2019 submission on Yelp based on,
   23   inter alia, the following facts:
   24                  a.   Defendant Gordon made unambiguous threats on July 20, 2019
   25   to harm Health Mate.
   26                  b.   Defendant Gordon is strongly suspected of directing the three
   27   attacks on Health Mate’s website in the weeks following his threats.
   28                                            -39-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 40 of 43 Page ID #:363




    1                c.    On July 24, 2019, Defendants submitted the false negative
    2   review on Yelp under the fictitious name “Francine F.”
    3                d.    On October 2, 2019, Defendant Mason submitted the false
    4   negative review on Yelp under her own name. Knowing the submission was false,
    5   Defendant Mason subsequently deleted it.
    6                e.    On October 3, 2019, Defendants posted the false “review” on
    7   Yelp under the name of purported customer “Debbi O.”
    8                f.    To create the false impression that other legitimate customers
    9   agreed with “Renee R,” “Kasia G.” voted for the false October 7, 2019 submission
   10   on Yelp. “Kasia G.” is Kasia Gordon, Defendant Gordon’s wife.
   11                g.    To further create the false impression that other legitimate
   12   customers agreed with “Renee R,” “Naomi M.” voted for the false October 7, 2019
   13   submission on Yelp. “Naomi M.” is Defendant Mason.
   14                h.    The October 7, 2019 submission makes a positive assertion
   15   about “the tech support [Health Mate] had only a few months prior,” thereby
   16   referencing without name Defendant Gordon and Defendant Mason. The purpose
   17   of the false October 7, 2019 submission was to disparage Health Mate and bolster
   18   the reputation of the Defendants.
   19          127. On or about October 11, 2019, Yelp removed the October 7, 2019
   20   submission, apparently because the submission was obviously false.
   21          5.    Defendants Submitted a False Review in the Name of Fictitious
   22                “Jacob D.” on October 8, 2019.
   23          128. Plaintiff strongly suspects that on October 8, 2019, Defendants posted
   24   the following false “review” on Yelp under the name of purported customer “Jacob
   25   D.”:
   26   ///
   27   ///
   28                                           -40-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 41 of 43 Page ID #:364




    1              A [sic] 6 months ago I was working with a really knowledgeable
                   lady in their tech department about fixing an older unit. She was
    2              great but at the time I could not afford to fix it. I called in over the
    3              course of the past week and no [sic] answered the call until my 5th
                   day in a row calling [sic] she said he [sic] name was Crystal and she
    4
                   was not a tech and if I wanted to speak to one I had to fill out an on
    5              line [sic] ticket. No tech called but I got and email telling be [sic]
    6
                   that I had to re submit [sic] all the information I provided on the
                   ticket by this Crystal girl. First I had asked for a call not an email.
    7              Second I wanted to talk to the tech that had helped me previously
    8              but I was told that they had out sourced [sic] that company and no
                   longer had a solution for me because they would not help me repair
    9              the one I have but would sell me a new unit instead of [sic] a
   10              discount price…..the discounted price was not very discounted. I
                   understand wanting to cut costs but this is just plain crazy. My
   11
                   paperwork said lifetime warranty and obviously that's a joke but the
   12              company got rid of the techs that knew anything about these units.
   13              Obviously they don’t care about their customers that are in older
                   [sic]. Just the new young ones who want to purchase newer saunas
   14
   15   A true and correct printout of the above submission is attached hereto as Exhibit
   16   36.
   17         129. The October 8, 2019 purported submission from “Jacob D.” was false
   18   because:
   19                 a.     Health Mate’s database contains no customer matching the first
   20   name “Jacob” and the last name initial “D.” Nor does Health Mate’s database
   21   contain any similar-named customer residing in “Pueblo, CO,” as the submission
   22   claims.
   23                 b.     Health Mate has no record of any customer named “Jacob D.”
   24   contacting the company on or about October 8, 2019.
   25                 c.     Health Mate Customer Service Representative Crystal Siglar,
   26   referenced in the submission as “Crystal,” did not speak to any customer named
   27   “Jacob D.” on or about October 8, 2019.
   28                                              -41-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 42 of 43 Page ID #:365




    1                d.     Accordingly, “Jacob D.” in “Pueblo, CO” does not exist.
    2   Rather, Defendants fabricated the fictitious customer identity “Jacob D.” and
    3   submitted the false “review.”
    4                e.     Health Mate Customer Service Representative Crystal Siglar
    5   did not tell any customer named “Jacob D.” on or about October 8, 2019 that he
    6   “had to fill out an on line [sic] ticket” to “speak to” a “tech.”
    7                f.     Health Mate did not send an email to any customer named
    8   “Jacob D.” on or about October 8, 2019 sating he “had to re submit [sic] all the
    9   information [he] provided on the ticket.”
   10                g.     Health Mate did tell any customer named “Jacob D.” on or
   11   about October 8, 2019 that the “company . . . no longer had a solution for me [or
   12   that it] would not help [the customer] repair” his sauna, or that Health Mate would
   13   instead “sell [him] a new unit . . . [at] a discount[ed] price.”
   14                h.     Health Mate cares about all of its customers and clients, not just
   15   “new young ones who want to purchase newer saunas,” as this submission
   16   claimed.
   17         130. Defendants posted the October 8, 2019 submission on Yelp based on,
   18   inter alia, the following facts:
   19                a.     Defendant Gordon made unambiguous threats on July 20, 2019
   20   to harm Health Mate.
   21                b.     Defendant Gordon is strongly suspected of directing the three
   22   attacks on Health Mate’s website in the weeks following his threats.
   23                c.     On July 24, 2019, Defendants submitted the false negative
   24   review on Yelp under the fictitious name “Francine F.”
   25                d.     On October 2, 2019, Defendant Mason submitted the false
   26   negative review on Yelp under her own name. Knowing the submission was false,
   27   Defendant Mason subsequently deleted it.
   28                                              -42-

                      DECLARATION OF COREY SMEE IN SUPPORT OF PLAINTIFF’S
         EX PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND ORDER
                           TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 16 Filed 03/13/20 Page 43 of 43 Page ID #:366
